Case 16-12136-whd   Doc   Filed 10/09/19 Entered 10/09/19 15:44:53   Desc Main
                          Document      Page 1 of 6
Case 16-12136-whd   Doc   Filed 10/09/19 Entered 10/09/19 15:44:53   Desc Main
                          Document      Page 2 of 6
                                                                                                                                PAGE 1 OF 2
            Case 16-12136-whd                 Doc        Filed 10/09/19 Entered 10/09/19 15:44:53 Desc Main
                                                         Document      Page 3 of 6       Annual Escrow Account
                                                                                           Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461759073_ESCROWDISCSTMT_190928

                                                                                        DATE: 09/28/19

                                                   259
              PEGGY PEREZ                                                              PROPERTY ADDRESS
              125 MACEDONIA WOODS                                                      125 MACEDONIA WOODS DR
              NEWNAN, GA 30263                                                         NEWNAN, GA 30263



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 11/01/2019
THROUGH 10/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 11/01/2019 TO 10/31/2020 ---------
HOMEOWNERS F/P                                                 $1,516.01
COUNTY TAX                                                     $1,583.67
TOTAL PAYMENTS FROM ESCROW                                     $3,099.68
MONTHLY PAYMENT TO ESCROW                                         $258.30
          ------ ANTICIPATED ESCROW ACTIVITY 11/01/2019 TO 10/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                  ANTICIPATED                  REQUIRED

                                                          STARTING BALANCE -->                  $785.93-                   $1,808.18
NOV                $258.30                                                                      $527.63-                   $2,066.48
DEC                $258.30                 $1,583.67 COUNTY TAX                               $1,853.00-                     $741.11
JAN                $258.30                                                                    $1,594.70-                     $999.41
FEB                $258.30                                                                    $1,336.40-                   $1,257.71
MAR                $258.30                                                                    $1,078.10-                   $1,516.01
APR                $258.30                                                                      $819.80-                   $1,774.31
MAY                $258.30                 $1,516.01 HOMEOWNERS F/P                      L1-> $2,077.51-              L2->   $516.60
JUN                $258.30                                                                    $1,819.21-                     $774.90
JUL                $258.30                                                                    $1,560.91-                   $1,033.20
AUG                $258.30                                                                    $1,302.61-                   $1,291.50
SEP                $258.30                                                                    $1,044.31-                   $1,549.80
OCT                $258.30                                                                      $786.01-                   $1,808.10
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $2,594.11.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                               $492.39
ESCROW PAYMENT                                                                                $258.30
SHORTAGE PYMT                                                                                 $216.17
NEW PAYMENT EFFECTIVE 11/01/2019                                                              $966.86
YOUR ESCROW CUSHION FOR THIS CYCLE IS $516.60.




                                          ********** Continued on reverse side ************

                                                                                            Escrow Payment Options
                                                                                  I understand that my taxes and/or insurance has increased and that
                                                                                  my escrow account is short $2,594.11. I have enclosed a check for:

                                                                                       Option 1: $2,594.11, the total shortage amount. I understand
Loan Number:                                                                           that if this is received by 11/01/2019 my monthly mortgage
Statement Date:               09/28/19                                                 payment will be $750.69 starting 11/01/2019.
Escrow Shortage:              $2,594.11
                                                                                        Option 2: $_____________ , part of the shortage. I understand
                                                                                        that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                           to my mortgage payment each month.
                                                                                        Option 3: You do not need to do anything if you want to
                                                                                        have all of your shortage divided evenly among the next
          BSI FINANCIAL SERVICES                                                        12 months.
          314 S. Franklin Street, 2nd Floor                                       Please make you check payable to: BSI FINANCIAL SERVICES and
          P.O. Box 517                                                            please include your loan number on your check.
          Titusville, PA 16354


Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 16-12136-whd                              Doc Filed 10/09/19 Entered 10/09/19 15:44:53                                                                     Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    6


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 11/01/2018 AND ENDING 10/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 11/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $492.39
   ESCROW PAYMENT                                                                                                                            $202.47
   BORROWER PAYMENT                                                                                                                          $694.86
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                             $0.00                    $3,760.35-
   NOV                 $0.00                     $202.47           *                                       $1,583.67 * COUNTY TAX       T->                                         $0.00          A->       $5,141.55-
   JAN                 $0.00                     $202.47           *                                                                                                                $0.00                    $4,939.08-
   FEB                 $0.00                     $404.94           *                                                                                                                $0.00                    $4,534.14-
   MAR                 $0.00                     $809.88           *                                                                                                                $0.00                    $3,724.26-
   APR                 $0.00                     $202.47           *                                                                                                                $0.00                    $3,521.79-
   MAY                 $0.00                     $202.47           *                                       $1,516.01 * HOMEOWNERS F/P                                               $0.00                    $4,835.33-
   JUN                 $0.00                     $404.94           *                                                                                                                $0.00                    $4,430.39-
   JUL                 $0.00                     $202.47           *                                                                                                                $0.00                    $4,227.92-
   AUG                 $0.00                     $202.47           *                                                                                                                $0.00                    $4,025.45-
   SEP                 $0.00
                  __________                     $404.94
                                              __________           *         __________                   __________                                                                $0.00                    $3,620.51-
                           $0.00                $3,239.52                             $0.00                $3,099.68


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $5,141.55-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
     Case 16-12136-whd       Doc    Filed 10/09/19 Entered 10/09/19 15:44:53         Desc Main
                                    Document      Page 5 of 6


1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      Chase A. Berger, Esq. (SBN 083794)
2     Kristin A. Zilberstein, Esq. (SBN 200041)
3     Jennifer R. Bergh, Esq. (SBN 305219)
      Adam Thursby, Esq. (SBN 318465)
4     L. Bryant Jaquez, Esq. (SBN 252125)
5     GHIDOTTI | BERGER, LLP
      1920 Old Tustin Avenue
6     Santa Ana, CA 92705
7     Ph: (949) 427-2010
      Fax: (949) 427-2732
8     mghidotti@ghidottiberger.com
      cberger@ghidottiberger.com
9     kzilberstein@ghidottiberger.com
10    jbergh@ghidottiberger.com
      athursby@ghidottiberger.com
11    bjaquez@ghidottiberger.com
12
      Authorized Agent for Secured Creditor
13    U.S. Bank Trust, N.A., as Trustee of Bungalow Series F Trust c/o BSI Financial Services

14                            UNITED STATES BANKRUPTCY COURT
15                   NORTHERN DISTRICT OF GEORGIA – NEWNAN DIVISION
16
      In Re:                                           )   CASE NO.: 3:16-bk-12136-whd
17
                                                       )   CHAPTER 13
18    PEGGY PEREZ,                                     )
                                                       )   CERTIFICATE OF SERVICE
19             Debtor(s).                              )
20                                                     )
                                                       )
21                                                     )
                                                       )
22                                                     )
23                                                     )
                                                       )
24                                                     )
25
26                                  CERTIFICATE OF SERVICE

27
               I am employed in the County of Miami-Dade, State of Florida. I am over the age of
28
      eighteen and not a party to the within action. My business address is: 3050 Biscayne Blvd.,

      Suite 402, Miami, FL 33137.
                                                   1
                                     CERTIFICATE OF SERVICE
     Case 16-12136-whd       Doc      Filed 10/09/19 Entered 10/09/19 15:44:53             Desc Main
                                      Document      Page 6 of 6


1            I am readily familiar with the business’s practice for collection and processing of
2     correspondence for mailing with the United States Postal Service; such correspondence would
3
      be deposited with the United States Postal Service the same day of deposit in the ordinary
4
      course of business.
5
6     On October 9, 2019, I served the following documents described as:

7                   NOTICE OF MORTGAGE PAYMENT CHANGE
8
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
9
      envelope addressed as follows:
10
      (Via United States Mail)
11
12    Debtor                                              Debtor’s Counsel
      Peggy Perez                                         Talitha S. Fleming, Esq.
13    125 Macedonia Woods Drive                           4751 Best Road, Suite 180
14    Newnan, GA 30263                                    Atlanta, GA 30337

15    Trustee
      Melissa J. Davey
16    Melissa J. Davey, Standing Ch 13 Trustee
17    Suite 200
      260 Peachtree Street, NW
18    Atlanta, GA 30303
19    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
20    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
21
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
22    Eastern District of California
23
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
24    America that the foregoing is true and correct.
25
             Executed on October 9, 2019 at Miami, Florida.
26
      /s / Ricardo Becker
27    Ricardo Becker
28




                                                      2
                                       CERTIFICATE OF SERVICE
